Title: Enclosure II: Draft Authorization to Henry Knox, 14 March 1791
From: Knox, Henry
To: Washington, George



Sir.
[14 March 1791]

Being about to make a journey to the Southern States, in which I shall be absent for some time, it has become necessary, for the public service, that I should give you authority in the cases herein after named.
Firstly. I approve the general principles of your report of the 22nd February last for the operations of the proposed campaign north west of the Ohio, and I authorize you to instruct the commanding officer accordingly.
Secondly. I approve of the instructions you have given to Brigadier General Charles Scott of the district of Kentucky, relative to a desultory operation against the indians, and of the authority vested by the said instructions in the said Charles Scott, Harry Innes, John Brown, Benjamin Logan, and Isaac Shelby.
Thirdly. I approve of your sending Colonel Thomas Procter, and Captain Michael Gabriel Houdin, with the messages submitted to me, to the Senekas, Wyandots, Delawares, Miami, and Wabash indians, and of the rewards you have promised the said Colonel Procter and Captain Houdin.
Fourthly. I approve the plan of raising the levies submitted to me on the 14th instant, and I hereby authorize you to carry it into execution, and to take measures for appointing such of the officers thereof, as I myself have not appointed, in the manner mentioned in the said report.
Fifthly—I approve of the plan you have submitted to me in your report of the 22’nd of February last, for recruiting in the States East of Maryland for completing the troops on the establishment,

according to the Acts of Congress, and you will march the said troops by companies to Fort-Pitt, as fast as they shall be raised.
Sixthly. I approve the draft of a letter to the Governor of Georgia, dated the 14th instant, and do hereby direct you to forward the same.
Seventhly. In the instructions to be given to Governor Blount, in addition to the former instructions of the 27th of August last, little river, and thence extending to the Iron Mountain, between French Broad, and the Tenessee is to be attempted to be fixed as the boundary on that quarter, and the people who have settled to the southward of the said little river be warned to depart.
The other parts of the boundary are to be attempted agreeably to his general ideas, excepting that the boundary ought not to approach, if it can be avoided the Kentucky road.
But in all attempts to modify the boundary different from the treaty of Hopewell is to be done under the restrictions and limitations contained in your instructions of the 27th August 179[0].
I authorize you to take the proper arrangements for furnishing the goods and money for the treaty to be held with the Cherokees on  next, by Governor Blount, agreeably to his estimates for that purpose.
Eightly. In case of non-acceptances of any of the officers lately appointed with the concurrence of the Senate, I hereby authorize you to fill them up agreeably to the lists you have submitted to me, and upon the special condition of my approbation of them hereafter.
Ninthly. I authorize you to take arrangements for the payment of the invalids of the United States, in half yearly payments instead of yearly payments.
Tenthly. I authorize you to have equipped, one hundred cavalry, for the purpose of the expedition under Major General St Clair—The horses of the said cavalry to be sold at the termination of the said expedition, excepting such a small number as shall be considered as indispensable for the communication of the posts.
Eleventhly. And I hereby authorize you to take all and every effectual arrangement to obtain the supplies of all sorts necessary for the entire equipment of the proposed expedition

against the indians north west of the Ohio, the expences for which are provided for, and the appropriations made by law.
Twelfthly. I authorize you to send a suitable person to the Creeks, for the purpose of inducing them to comply with the treaty relative to the prisoners and negroes, to induce them to send the persons to mark the boundaries on the first day of October next, according to the treaty, and for further conciliating and rendering the benefits of the said treaty extensively beneficial—The said person to be allowed a reasonable compensation for his trouble  dollars.
Thirteenthly. I authorize you to take the necessary arrangements to draw the companies which are in Georgia to the frontiers, for the purpose of marking the boundary mentioned in the treaty with the Creeks.
I shall appoint Andrew Ellicot to ascertain the said boundary; and if it should be necessary for him to set out upon the business, previously to my return, I hereby authorise you to give him suitable instructions, and to make him such advances as may be necessary to enable him to perform the duty.
Fourteenthly. I approve of the letter which you sent to the lieutenants of the frontier counties of Pennsylvania and Virginia, on the 10th instant, authorizing them to call into service, rangers for the temporary defensive protection of the said counties under the restrictions and circumstances therein mentioned.
Fifteenthly. I authorize you to take arrangements for furnishing such indian goods as shall be necessary for a treaty with the indians north-west of the Ohio. A treaty upon proper principles would be a desireable circumstance to take place immediately, in order to prevent the expences of the proposed campaign: But, if it should take place upon the invitations already made, it may perhaps take place in the issue of the expedition, and therefore ought to be seasonably provided for.
Sixteenthly. And, I hereby authorize you to take all other necessary arrangements belonging to your department, in my absence, and which shall be sanctioned by law. I am persuaded that you will use, with all due discretion and wisdom, the powers herein vested in you as Secretary of the department of war, and that I shall have good and sufficient cause to approve your conduct.
